     Case 2:20-cv-00512-CCW-MPK Document 217 Filed 04/21/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CORDIRO R. BROWN,                                  )
                                                   )
                   Plaintiff,                      )          2:20-CV-00512-CCW-MPK
                                                   )
        v.                                         )
                                                   )
JOHN WETZEL, MALINDA ADAMS,                        )
RICHARD COONEY, KARAN FEATHER,                     )
                                                   )
PHILLIP MCCRACKEN, PAMALA BEHR,                    )
                                                   )
                   Defendants.                     )
                                                   )
                                                   )
                                                   )


                                  MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Maureen P. Kelly for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On March 3, 2021, Magistrate Judge Kelly issued a Report, ECF No. 176, recommending

that Defendants Motion to Revoke IFP Status (“Motion to Revoke/Dismiss”), ECF No. 75 be

denied. Service of the Report and Recommendation was made on the parties, and no objections

have been filed.

       After a review of the pleadings and documents in the case, together with the Report and

Recommendation, it hereby is ORDERED that Defendant’s Motion to Revoke IFP Status, ECF

No. 75, is DENIED, and the Magistrate Judge’s Report and Recommendation, ECF No. 176,

is adopted as the Opinion of the District Court.

       IT IS SO ORDERED.

       DATED this 21st day of April, 2021.
      Case 2:20-cv-00512-CCW-MPK Document 217 Filed 04/21/21 Page 2 of 2




                                         BY THE COURT:

                                         /s/ Christy Criswell Wiegand
                                         CHRISTY CRISWELL WIEGAND
                                         United States District Judge


cc:   The Honorable Maureen P. Kelly
      United States Magistrate Judge

      Cordiro R. Brown
      LT 6439
      SCI Mercer
      801 Butler Pike
      Mercer, PA 16137

      All Counsel of Record via CM/ECF




                                           2
